            Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 1 of 29




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF NEW YORK

 DAPHNE RICHARD, individually, and                :
 on behalf of others similarly situated,          :
                                                  :
         Plaintiff,                               :
                                                  :
 v.                                               :
                                                  :
 GLENS FALLS NATIONAL BANK and                    :
 DOES 1 through 100,                              :     June 30, 2020
                                                  :
         Defendants.                              :




                                 CLASS ACTION COMPLAINT




       Plaintiff Daphne Richard (“Plaintiff”), by her attorneys, hereby brings this class and

representative action against Glens Falls National Bank and DOES 1 through 100 (collectively
“Glens Falls” or “Defendant”).

                                  NATURE OF THE ACTION

       1.       All allegations herein are based upon information and belief except those

allegations which pertain to Plaintiff or her counsel. Allegations pertaining to Plaintiff or her
counsel are based upon, inter alia, Plaintiff’s or her counsel’s personal knowledge, as well as

Plaintiff’s or her counsel’s own investigation. Furthermore, each allegation alleged herein either
has evidentiary support or is likely to have evidentiary support, after a reasonable opportunity for
additional investigation or discovery.

       2.       This is a class and representative action brought by Plaintiff to assert claims in her
own right, and in her capacity as the class representative of all other persons similarly situated,

and in her capacity as a private attorney general on behalf of the members of the general public.




                                                  1
            Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 2 of 29




Glens Falls wrongfully charged Plaintiff and the Class Members overdraft fees and Non-
Sufficient Funds fees.

       3.      This class action seeks monetary damages, restitution, and injunctive relief due to,
inter alia, Glens Falls’ policy and practice of assessing an overdraft fee or NSF fee on
transactions when there was enough money in the checking account to cover (pay for) the

transactions presented for payment. This class action also seeks monetary damages, restitution,
and injunctive relief related to Glens Falls’ policy and practice of charging multiple Non-

Sufficient Funds Fees (“NSF fees”) on the same electronic item. The charging of such overdraft
fees and NSF fees breaches Glens Falls’ contracts with its customers, who include Plaintiff and

the members of the Class.
                                            PARTIES

       4.      Plaintiff Daphne Richard is a resident of Glens Falls, New York and was a

member of Glens Falls National Bank at all times relevant to the class action allegations.
       5.      Based on information and belief, Defendant Glens Falls National Bank has assets

of approximately $2.5 billion, and currently operates over 30 branch locations in New York, with

its headquarters located in Glens Falls, New York.

       6.      Without limitation, defendants DOES 1 through 100, include agents, partners,
joint ventures, subsidiaries and/or affiliates of Glens Falls and, upon information and belief, also

own and/or operate Glens Falls branch locations. Each of defendants DOES 1 through 100 is a
“financial institution” within the meaning of Regulation E (12 C.F.R. § 1005.2(i)). As used
herein, where appropriate, the term “Glens Falls” is also inclusive of Defendants DOES 1

through 100.
       7.      Plaintiff is unaware of the true names of defendants DOES 1 through 100.

Defendants DOES 1 through 100 are thus sued by fictitious names, and the pleadings will be
amended as necessary to obtain relief against defendants DOES 1 through 100 when the true

names are ascertained, or as permitted by law or by the Court.
       8.      There exists, and at all times herein mentioned existed, a unity of interest and


                                                 2
               Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 3 of 29




ownership between the named defendants (including DOES) such that any corporate
individuality and separateness between the named defendants has ceased, and that the named

defendants are alter egos in that the named defendants effectively operate as a single enterprise,
or are mere instrumentalities of one another.
       9.        At all material times herein, each defendant was the agent, servant, co-conspirator

and/or employer of each of the remaining defendants, acted within the purpose, scope, and
course of said agency, service, conspiracy and/or employment and with the express and/or

implied knowledge, permission, and consent of the remaining defendants, and ratified and
approved the acts of the other defendants. However, each of these allegations are deemed

alternative theories whenever not doing so would result in a contradiction with the other
allegations.

       10.       Whenever reference is made in this Complaint to any act, deed, or conduct of

Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by or
through one or more of its officers, directors, agents, employees, or representatives who was

actively engaged in the management, direction, control, or transaction of Defendant’s ordinary

business and affairs.

       11.       As to the conduct alleged herein, each act was authorized, ratified or directed by
Defendant’s officers, directors, or managing agents.

                                 VENUE AND JURISDICTION
       12.       This Court has subject matter jurisdiction over this action under the Class Action    Formatted: Font: (Default) Times New Roman


Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) & (6), this Court has jurisdiction

because (a) the proposed Class is comprised of at least 100 members; (b) at least one member of

the proposed Class resides outside of the State of New York; and (3) the aggregate claims of the

members of the proposed Class exceed $5 million, exclusive of interest and costs.

       12.       This Court has subject matter jurisdiction over this case, among other reasons,

pursuant to 28 U.S.C. § 1331 and § 1332(d).



                                                  3
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 4 of 29




       13.     Venue is proper in this District, among other reasons, pursuant to 28 U.S.C. §
1391(b)(1) because Defendant is a resident of this District.

                                  FACTUAL ALLEGATIONS
       14.     Glens Falls offers its consumer banking customers a checking account. One of
the features of a Glens Falls checking account is a debit card, which can be used for a variety of

transactions including the purchasing of goods and services. In addition to receiving a debit
card, other features of a Glens Falls checking account include the ability to write checks;

withdraw money from ATMs; schedule Automated Clearing House (ACH) transactions (certain
recurring payments); and other types of transactions that debit from a checking account.

       15.     In connection with its processing of debit transactions (debit card, ATM, check,
ACH, and other similar transactions), Glens Falls assesses overdraft fees and NSF fees to

customer accounts when it claims to have determined that a customer’s account has been

overdrawn.
       16.     Overdraft fees and NSF fees constitute the primary fee generators for banks and

credit unions. According to a banking industry market research company, Moebs Services, in

2018 alone, banks generated an estimated $34.5 billion from overdraft fees.

       17.     The high cost of an overdraft fee is usually unfairly punitive. In a 2012 study,
more than 90% of customers who were assessed overdraft fees overdrew their account by

mistake. (May 2012 Pew Charitable Trust report entitled “Overdraft America: Confusion and
Concerns about Bank Practices,” at p. 4). More than 60% of the transactions that resulted in a
large overdraft fee were for less than $50. (June 2014 Pew Charitable Trust report entitled

“Overdrawn,” at p. 8). More than 50% of those who were assessed overdraft fees do not recall
opting into an overdraft program (id. at p. 5), and more than two-thirds of customers would have

preferred the financial institution decline their transaction rather than paying the transaction into
overdraft and charging a very large fee (id. at p. 10).

       18.     Unfortunately, the customers who are assessed these fees are the most vulnerable
customers. Younger, lower-income, and non-white account holders are among those who were


                                                  4
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 5 of 29




more likely to be assessed overdraft fees. (Id. at p. 1). A 25-year-old is 133% more likely to pay
an overdraft penalty fee than a 65-year-old. (Id. at p. 3). More than 50% of the customers

assessed overdraft fees earned under $40,000 per year. (Id. at p. 4). Non-whites are 83% more
likely to pay an overdraft fee than whites. (Id. at p. 3).
       19.     As a result of banks taking advantage of millions of customers through the unfair

practice of charging overdraft and NSF fees through methodologies that maximize the possible
number of expensive overdraft fees to be charged, there has been a substantial amount of

litigation over the past few years. The outcome of these cases has predominantly fallen in favor
of plaintiffs with the banks and credit unions repaying their customers over one billion dollars

for the unlawfully assessed overdraft fees by way of jury verdicts and settlements.1
       20.     The federal government has also stepped in to provide additional protections to

customers with respect to abusive overdraft policies. In 2010, the Federal Reserve Board

enacted regulations giving financial institutions the authority to charge overdraft fees on ATM
and one-time debit card transactions only if the institution first obtained the affirmative consent

of the customer to do so. (12 C.F.R. § 1005.17 (Regulation E’s “Opt-In Rule”)).

       21.     To qualify as affirmative consent, the Opt-In Contract must include, but is not

limited to the following:
               •       The customer must be provided the overdraft policy, including the dollar

                       amount of any fees that will be charged for an overdraft, and the
                       maximum number of fees that can be assessed on any given day (if there is
                       no maximum, that fact must be stated);

               •       The financial institution must state whether alternatives, such as linking
                       the checking account to a secondary account or line of credit, are

                       available.



1
 http://files.consumerfinance.gov/f/documents/CFPB_Arbitration_Agreements_Notice_of_Prop
osed_ Rulemaking.pdf, at p. 74-75.


                                                   5
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 6 of 29




               •       The opt-in consent must be obtained separately from other consents and
                       acknowledgements;

               •       The consent cannot serve any purpose other than opting into the overdraft
                       program;
               •       The consent cannot be a pre-selected checked box;

               •       The financial institution may not provide different terms for the account
                       depending on whether the customer opted in to the overdraft program.

If the financial institution does not obtain proper, affirmative consent from the customer that
meets all of the requirements of Regulation E’s Opt-in Rule, including fulfilling each of the

above requirements, then it is not permitted to charge overdraft fees on ATM and one-time debit
card transactions.

       22.     On information and belief, Glens Falls has had an overdraft and NSF fee program

in place for assessing fees which, inter alia, is: (1) contrary to the express and implied terms of
its contract with members; (2) contrary to Glens Falls’ representations about its overdraft

program to its members; and (3) contrary to its members’ expectations regarding the assessment

of overdraft fees.

       23.     There are three balances in an account: the “balance;” the “collected available
balance;” and, the “artificial available balance.” The “balance” (sometimes called the "actual

balance" or "ledger balance") is the money in the account, without deductions for holds on
pending transactions or on deposits. It is the official balance of the account. It is the balance
provided to the customer in monthly statements, which is the official record of activity in the

account. It is the balance used to determine interest on deposits and any minimum balance
requirements. Further, based on information and belief, it is the balance which is used by

Defendant Glens Falls to report its deposits to regulators, shareholders and the public. It is the
balance provided to regulators in call reports and reserve reports. It is the balance used in

financial reports to shareholders and the balance used for internal financial reporting. It is the
balance used by credit reporting agencies in providing credit ratings of Glens Falls.


                                                  6
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 7 of 29




       24.     The “collected available balance” is the “balance” less holds placed on certain
deposits pursuant to the financial institution’s “Funds Availability Policy” (“FAP”). Regulation

CC (12 CFR part 229) establishes maximum permissible hold periods for checks and other
deposits and all financial institutions are required by it to have an FAP.
       25.     The “artificial available balance” is a completely different calculation than the

“collected available balance.” Although the “artificial available balance” has the words
“available balance” in it like the “collected available balance” does, the “artificial available

balance” is an accounting gimmick which takes the “collected available balance” and then
further deducts from it pending debit card transactions which have not yet posted (and which

might or might not ever post), meaning the money is still in the account of the credit union
member. Thus, when a financial institution states it will only charge an overdraft or NSF when

there is a “negative balance” in the account, it cannot mean a “negative balance” based on an

“artificial available balance” calculation, as this would be self-contradictory.
       26.     On information and belief, Glens Falls collects overdraft and NSF fees based on

the “artificial available balance”. There is no requirement to use the “artificial available

balance”, and during the class period Glens Falls had no authority or disclosure or statement in

any of its contracts with its members that it would use the “artificial available balance”
calculation for purposes of assessing overdraft or NSF fees.

       27.     Not only is the practice of using the “artificial available balance” calculation to
determine whether a transaction results in an overdraft or NSF fee contrary to Glens Falls’
contracts with its members during the class period, but such practices have resulted in Glens

Falls improperly charging unlawful overdraft and NSF fees.
        28.    Glens Falls entered into a written contract with Plaintiff and the other Class

Members titled “Deposit Account Agreement”. Nowhere does the Deposit Account Agreement
(“Account Agreement”) state that for determining whether to impose an NSF Fee or overdraft

fee the bank will make deductions from a customer’s balance for pending debit card transactions
or holds on deposits. Rather, the contract, either expressly, or at least strongly implicitly,


                                                  7
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 8 of 29




contracts that an overdraft fee or NSF fee is assessed when the “balance” is not positive, and
does not state that the “collected available balance” or “artificial available balance” would be

used instead, and certainly does not indicate that if money in a balance were to be set aside for a
debit card transaction that it could later still lead to an overdraft or NSF fee. Imposing an
overdraft or NSF fee when the “balance” is negative is consistent with the Account Agreement

which states at page 3, “If you write a check or initiate other debits or similar transactions for
more money than you have in your Account…” (emphasis added.)

       29.      It is undisputable that the Account Agreement never states anywhere that holds
will be placed on funds in the account for pending debit card transactions, and that those funds

will be subtracted from the member’s “balance” to instead create an “artificial available balance”
for the purpose of determining overdraft or NSF fees. It is further undisputable that nowhere

does the Account Agreement define "sufficient funds" or "sufficient available funds” in any

manner, let alone define it as an “artificial available balance” which deducts pending
transactions.   Instead, the Account Agreement states that the bank may “create an overdraft…if

you write a check or initiate other debits or similar transactions for more money than you have

in your Account.” (emphasis added.) “Money in your account” does not mean “money in your

account less holds for pending debit card transactions we place on money in your account.”
       30.      At best for Glens Falls, although Plaintiff disputes it, there might be an arguable

ambiguity as to whether Glens Falls was allowed to use "collected available balance" rather than
“balance” for purposes of assessing overdraft and NSF fees. But under no circumstances is there
even an implication that it could use the "artificial available balance,” meaning an unannounced

deduction for pending debit card transactions, for this purpose.
       31.      On information and belief, Glens Falls charged overdraft and NSF fees when the

balance contains as much or more money than has been requested, but some subset of the
balance does not. Glens Falls’ practice of charging overdraft and NSF fees, even when there is

enough money in the account to cover a transaction presented for payment, is inconsistent with
how Glens Falls’ Account Agreement expressly describes the circumstances under which


                                                  8
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 9 of 29




overdraft and NSF fees are assessed. Further, on information and belief, Glens Falls did not
comply with its own funds availability policy on deposits. Discovery of Glens Falls’ databases

will be required to confirm this.
       32.     Glens Falls also has an improper practice of charging multiple NSF fees for the
same electronic item. Glens Falls charges a $32 fee when an electronic item is first processed for

payment and Glens Falls determines that there supposedly is not enough money in the account to
cover the item (a practice that on information and belief uses the wrong “balance” to make the

determination as described above). Glens Falls then charges an additional NSF fee if the same
item is presented for processing again, even though the account holder took no action to resubmit

the transaction for payment. This violates the Account Agreement, inter alia, at page 3 which
states “the Bank may honor the check or other item and create an overdraft.” (emphasis

added.) In other words, the Account Agreement drafted by Defendant itself states in the

singular, “an overdraft” will be charged, not the plural “multiple non-sufficient funds fees or
overdrafts,” will be charged for an overdrawn “item,” and does not say for “each presentment of

an item.” Further, “item” means a single electronic transaction. A re-presentment” or a “retry”

of the same “item” does not change it into a new or different “item.” It is still the same “item”

being presented by the same merchant in the same dollar amount, not a new “item.” An
electronic item reprocessed after an initial return for insufficient funds, especially through no

action by the customer, cannot and does not fairly become a new, unique additional “item” for
fee assessment purposes.
       33.     Nowhere does Glens Falls’ Account Agreement state that multiple presentments

of the same “item” allow it to charge multiple fees for that same “item.” Nowhere does the
Account Agreement state that the NSF fee would be “for each presentment of the item” or “per

presentment of the item.” It does not even have an adjective such as “debit” in front of the word
“item” to arguably create an ambiguity on this issue.




                                                  9
               Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 10 of 29




         34.     Glens Falls’ Fee Schedule further confirms that the Non-Sufficient Funds or
overdraft fee charge is to be “per item,” and not “per each presentment of the item” as it clearly

states as follows:




Therefore, when reading the Fee Schedule in conjunction with the Account Agreement, it is not

even reasonably arguable by Defendant that there might have been an ambiguity which allowed

Defendant to argue it could charge “$32 per each presentment of an item” rather than “$32 per

item.”

         35.     Of note, many financial institutions that do engage in this same or similar abusive

practice of charging repeat NSF fees for the same “item” at least at a minimum make this clear in

their Account Agreements or Fee Schedules, or both, unlike Defendant. They typically use the

terminology such as “per presentment” or “per each presentment” to make this clear, and often

also add far more in explaining this practice to avoid the term being ambiguous.

         36.     For example, Air Academy Federal Credit Union contracts its NSF fee as “$32.00

per presentment.” (emphasis added) https://www.aafcu.com/fees.html

         37.     Central Pacific Bank contracts unambiguously:

         Items and transactions (such as, for example, checks and electronic
         transactions/payments) returned unpaid due to insufficient/non-sufficient (“NSF”) funds
         in your account, may be resubmitted one or more times for payment, and a $32 fee
         will be imposed on you each time an item and transaction resubmitted for payment
         is returned due to insufficient/nonsufficient funds. (emphasis added)

(https://www.cpb.bank/media/1618/fee-001-rev-10-24-2019-misc-fee-schedule.pdf)

         38.     Community Bank, N.A. unambiguously contracts:

         You may be charged more than one Overdraft or NSF Fee if a merchant submits a single
         transaction multiple times after it has been rejected or returned.



                                                 10
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 11 of 29




(https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure-
FINAL-1.14.2020.pdf)

       39.     Delta Community Credit Union contracts its NSF fee as “$30 per presentment.”

(emphasis added) https://www.deltacommunitycu.com/home/fees.aspx. Further, in its Account

Agreement, Delta unambiguously states as follows:

       The Credit Union reserves the right to charge you an overdraft/insufficient funds fee if
       you write a check or initiate an electronic transaction that, if posted, would overdraw
       your Checking Account. Note that you may be charged an NSF fee each time a check
       or ACH is presented to us, even if it was previously submitted and rejected.
       (emphasis added) (https://www.deltacommunitycu.com/home/forms/member-savings-
       services-disclosures-and-agreements.aspx

       40.     First Financial Bank contracts unambiguously:

       Merchants or payees may present an item multiple times for payment if the initial or
       subsequent presentment is rejected due to insufficient funds or other reason
       (representment). Each presentment is considered an item and will be charged
       accordingly.” (emphasis added)

(https://www.bankatfirst.com/content/dam/first-financial-
bank/eBanking_Disclosure_of_Charges.pdf)

       41.     First Hawaiian Bank unambiguously contracts:

       You agree that multiple attempts may be made to submit a returned item for payment and
       that multiple fees may be charged to you as a result of a returned item and resubmission.

(https://www.fhb.com/en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_F
HB_Online_Services_RXP1.pdf)

       42.     First Northern Credit Union lists their NSF fee as “$22.00 per each presentment

and any subsequent representment(s).” (emphasis added)

https://www.fncu.org/feeschedule/?scpage=1&scupdated=1&scorder=-click_count . Further, in

its Account Agreement, First Northern unambiguously states as follows:

       You further agree that we may charge a NSF fee each time an item is presented for
       payment even if the same item is presented for payment multiple times. For
       example, if you wrote a check to a merchant who submitted the payment to us and we
       returned the item (resulting in a NSF fee), the merchant may re-present the check for
       payment again. If the second and any subsequent presentments are returned unpaid, we



                                              11
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 12 of 29




       may charge a NSF fee for each time we return the item. You understand this means
       you could be charged multiple NSF fees for one check that you wrote as that check
       could be presented and returned more than once. Similarly, if you authorize a merchant
       (or other individual or entity) to electronically debit your account, such as an ACH debit,
       you understand there could be multiple submissions of the electronic debit request
       which could result in multiple NSF fees. (emphasis added)
       (https://www.fncu.org/SecureAsset.aspx?Path=/7/Member_Agreement_November_1_20
       19.pdf)

       43.     Glendale Federal Credit Union lists their NSF fee as “$30 per presentment.”

(emphasis added) https://glendalefcu.org/pdf/fees.pdf

       44.     Klein Bank contracts unambiguously:

       [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment (electronic or
       check) is submitted to us for payment from your Bill Payment Account when, at the time
       of posting, your Bill Payment Account is overdrawn, would be overdrawn if we paid the
       item (whether or not we in fact pay it) or does not have sufficient available funds; or (2)
       we return, reverse, or decline to pay an item for any other reason authorized by the terms
       and conditions governing your Bill Payment Account. We will charge an
       NSF/Overdraft Fee as provided in this section regardless of the number of times an
       item is submitted or resubmitted to us for payment, and regardless of whether we
       pay the item or return, reverse, or decline to pay the bill payment. (emphasis added)

(kleinbankonline.com/bridge/disclosures/ib/disclose.html)

       45.     Liberty Financial contracts its NSF fee as “$27.00 per presentment.”

https://liberty.financial/about/fee-schedule/ (emphasis added)

       46.     Los Angeles Federal Credit Union lists its NSF fee as “$29 per presentment.”

https://www.lafcu.org/pdf/currentfees_bus.pdf (emphasis added)

       47.     Members First Credit Union contracts unambiguously:

       We reserve the right to charge an Non-Sufficient Funds Fee (NSF Fee) each time a
       transaction is presented if your account does not have sufficient funds to cover the
       transaction at the time of presentment and we decline the transaction for that reason. This
       means that a transaction may incur more than one Non-Sufficient Funds Fee (NSF
       Fee) if it is presented more than once…we reserve the right to charge a Non-
       Sufficient Funds (NSF Fee) for both the original presentment and the representment
       [.] (emphasis added)

(http://www.membersfirstfl.org/files/mfcufl/1/file/Membership_and_Account_Agreement.pdf)



                                               12
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 13 of 29




       48.     Meriwest Credit Union lists its fee as “$35.00/item per presentment”. (emphasis

added) https://www.meriwest.com/sites/www.meriwest.com/files/media/consumer_feesched.pdf

       49.     Partners 1st Federal Credit Union contracts unambiguously:

       Consequently, because we may charge a fee for an NSF item each time it is presented,
       we may charge you more than one fee for any given item. Therefore, multiple fees
       may be charged to you as a result of a returned item and resubmission regardless of the
       number of times an item is submitted or resubmitted to us for payment, and regardless of
       whether we pay the item or return, reverse, or decline to pay the item. (emphasis added)

(https://www.partners1stcu.org/uploads/page/Consumer_Account_Agreement.pdf)

       50.     RBC Bank unambiguously contracts:

       “We may also charge against the Account an NSF fee for each item returned or rejected,
       including for multiple returns or rejections of the same item.” (emphasis added)

https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-Personal-
Accounts.pdf)

       51.     Regions Bank contracts unambiguously:

       If an item is presented for payment on your account at a time when there is an insufficient
       balance of available funds in your account to pay the item in full, you agree to pay us our
       charge for items drawn against insufficient or unavailable funds, whether or not we pay
       the item. If any item is presented again after having previously been returned unpaid
       by us, you agree to pay this charge for each time the item is presented for payment
       and the balance of available funds in your account is insufficient to pay the item.
       (emphasis added)

(https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf)

       52.     Tyndall Federal Credit Union lists its NSF fee as “$28.00 per presentment

(maximum 5 per day).” https://tyndall.org/member_center/document_center/fee_schedule

       53.     USE Credit Union states “Fees are charged per presentment, meaning the

same item is subject to multiple fees if presented for payment multiple times.” (emphasis

added) (https://www.usecu.org/home/fiFiles/static/documents/Schedule_of_Fees.pdf)

       54.     Unlike these other financial institutions, Glens Falls does no such thing. If Glens

Falls wanted to engage in this abusive practice, it at least was required to state and contract so, as



                                                 13
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 14 of 29




these other financial institutions all do. All of these quotations show that banks and credit unions

know how to make a contract if they want to charge more than one fee for the same “item,” and

they differentiate between an “item” and the “repeat presentment of the item” when calculating

NSF fees. Glens Falls nowhere states that it will assess an NSF fee per each presentment of the

item, but instead says it will charge “an NSF fee” (singular) and do so “per item” (not “per each

presentment of the item”). However, in practice Glens Falls charges the fee “per each

presentment of the item” rather than “per item” as it stated it would. A resubmission of the same

item or transaction does not create a new “item,” and cannot result in an additional NSF fee,

pursuant to Glens Falls’ own contracts.

       55.     Glens Falls’ practice of charging multiple NSF fees for a single electronic

transaction is particularly egregious because, as described, Glens Falls assesses such fees using

an improper version of the balance in a member’s account (the "artificial available balance"

rather than “balance” or even “collected available balance”) after holding the authorized funds,

causing additional confusion and ambiguity. On information and belief, Glens Falls therefore

often charges an overdraft or NSF fee improperly, and that improper $32 deduction from a

member’s balance further decreases the “balance,” generating even more NSF or overdraft fees.

       56.     Plaintiff and the Class Members have performed all conditions, covenants, and

promises required by each of them in accordance with the terms and conditions of the contracts.

Plaintiff did not and could not have, exercising reasonable diligence, discovered both that she

had been injured and the actual cause of that injury until she met with her attorneys in or about

March 2020. This not only reasonably delayed discovery, but Defendant’s affirmative

representations and actions also equitably toll any statute of limitations, and, also additionally

equitably estop Defendant.




                                                 14
               Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 15 of 29




         57.     Therefore, Plaintiff, on behalf of herself and all others similarly situated, seeks

relief as set forth below. Plaintiff was harmed by Defendant’s policy and practice of charging

multiple fees on the same item. As stated, Plaintiff entered into contracts with Glens Falls during

the relevant class periods wherein Glens Falls contracted to charge overdraft fees or NSF fees

only if there were insufficient funds to pay the item, and only to charge an NSF or overdraft

“fee” (singular) “per item” (not “per each presentment of the item”). Glens Falls breached its

contracts with Plaintiff by charging multiple NSF or overdraft fees on the same item, and by

charging NSF or overdraft fees when there was enough money in the account to cover the

transaction. It will be necessary to obtain Defendant’s records to determine each instance of

such a wrongful overdraft or NSF fee. However, to give one example, on July 24, 2018, Plaintiff

was charged a $32 “Insufficient Funds Fee” for a $14.49 item, and another $32 “Insufficient

Funds Fee” for a $13.14 item, when there were insufficient funds in the account to cover the

items.    To give another example of damages, on December 24, 2018, when Plaintiff had $73.58

in her account, she engaged in a transaction for $51.29, leaving $22.29 in her account, but was

nonetheless charged a $32 “Overdraft Fee” for it. As another example, on December 26, 2018,

there was one transaction for $11.53, and another transaction for $19.94. These two transactions

were not paid by Defendant, but were declined, and a fee of $32 each, or $64, was charged for

the two attempted items which were not paid. These same two items of $11.53 and $19.94 were

re-presented for payment on January 2, 2019, and were again declined by Defendant, and for

declining these same two items a second time, Defendant again charged $32 per item for the

re=presentment, or an additional $64 on top of the $64 already charged. In other words,

Defendant charged $128 for declining the same two items which Defendant never paid, and

which items amounted to only a total of $31.47. As another example, Plaintiff attempted to pay




                                                   15
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 16 of 29




for an item on July 20, 2016, for $33.39, but Defendant declined the item and charged her a $32

“Insufficient Funds Fee” for declining it. This same item was re-presented for payment on July

26, without any intervention by Plaintiff, and this time Defendant paid the item, but charged a

$32 “Overdraft Fee.” This means that Defendant charged Plaintiff a total of $64 for this same

one item which totaled only $33.39. Plaintiff believes that Defendant’s database will reveal

numerous other and different examples of the improper charging of more than one NSF fee for

the same, and of the improper charging of overdraft and NSF fees when there was enough money

in the account to cover the transaction.

       58.     Moreover, the assessment and unilateral taking of improper overdraft or NSF fees

further reduces the balance and amount of funds in the account, resulting in and aggressively

causing subsequent, otherwise non-overdraft transactions to be improperly treated as transactions

for which Glens Falls assesses further overdraft or NSF fees. This practice was deemed to be

deceptive and substantially harmful to customers by the CFPB, which made the following

conclusions in its studies:

               Examiners also observed at one or more institutions the following sequence
               of events after the institutions switched balance-calculation methods: a
               financial institution authorized an electronic transaction, which reduced a
               customer’s available balance but did not result in an overdraft at the time of
               authorization; settlement of a subsequent unrelated transaction that further
               lowered the customer’s available balance and pushed the account into
               overdraft status; and when the original electronic transaction was later
               presented for settlement, because of the intervening transaction and
               overdraft fee, the electronic transaction also posted as an overdraft and an
               additional overdraft fee was charged. Because such fees caused harm to
               consumers, one or more supervised entities were found to have acted
               unfairly when they charged fees in the manner described above. Consumers
               likely had no reason to anticipate this practice, which was not appropriately
               disclosed. They therefore could not reasonably avoid incurring the overdraft
               fees charged. Consistent with the deception findings summarized above,
               examiners found that the failure to properly disclose the practice of charging
               overdraft fees in these circumstances was deceptive.




                                                16
              Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 17 of 29




(Infra, Supervisory Highlights, Winter 2015, a pp. 8-9.) A complete evaluation of Glens Falls’

records is necessary to determine the full extent of Plaintiff’s harm from this practice.

        59.     Plaintiff was harmed by these practices when she was assessed overdraft fees and

NSF fees when she should not have been. A complete evaluation of Glens Falls’ records is

necessary to determine the full extent of Plaintiff’s harm from this practice as well.


                               CLASS ACTION ALLEGATIONS

        60.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        61.     Plaintiff bring this case, and each of her respective causes of action, as a class

action pursuant to Federal Rule of Civil Procedure 23(a)(b)(1), (b)(2) and (b)(3) on behalf of the

following class.

        62.     The “Class” is composed of two classes:
The Account Balance Class:

                All United States residents who have or have had accounts with Glens Falls
                who incurred an overdraft fee or NSF fee when the balance in the checking

                account was sufficient to cover the transaction at issue during the period
                beginning six years preceding the filing of this Complaint and ending on the
                date the class is certified.

The Repeat NSF Class:
                All United States residents who have or have had accounts with Glens Falls

                who incurred an NSF fee more than once, or an NSF fee followed by an
                overdraft fee, for the same item during the period beginning six years

                preceding the filing of this Complaint and ending on the date the class is

                certified.



                                                  17
              Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 18 of 29




        63.     Excluded from the Classes are: (1) any entity in which Defendant has a

controlling interest; (2) officers or directors of Defendant; (3) this Court and any of its

employees assigned to work on the case; and (4) all employees of the law firms representing

Plaintiff and the Class Members.

        64.     This action has been brought and may be properly maintained on behalf of each

member of the Class pursuant to Federal Rule of Civil Procedure 23.

        65.     Numerosity – The members of the Class are so numerous that a joinder of all

members would be impracticable. While the exact number of Class Members is presently

unknown to Plaintiff, and can only be determined through appropriate discovery, Plaintiff

believe that the Classes are likely to include thousands of members based on the fact that Glens

Falls has approximately $2.5 billion in assets and operates approximately 30 branches in New

York.

        66.     Upon information and belief, Defendants have databases, and/or other

documentation, of its customers’ transactions and account enrollment. These databases and/or

documents can be analyzed by an expert to ascertain which of Glens Falls’ members have been

harmed by its practices and thus qualify as Class Members. Further, the Class definition

identifies groups of unnamed plaintiffs by describing a set of common characteristics sufficient

to allow a member of that group to identify himself or herself as having a right to recover. Other

than by direct notice by mail or email, alternatively proper and sufficient notice of this action

may be provided to the Class Members through notice published in newspapers or other

publications.

        67.     Commonality – This action involves common questions of law and fact. The

questions of law and fact common to both Plaintiff and the Class Members include, but are not




                                                  18
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 19 of 29




limited to, the following:

                       a.      Whether, pursuant to the Account Agreement, Defendant

               contracted that it would charge more than one NSF fee, or an NSF fee followed

               by an overdraft fee, for the same item each time that same item was presented or

               re-presented;

                       b.      Whether, pursuant to the Fee Schedules, Defendant disclosed it

               would charge more than one NSF for the same item, or an NSF fee followed by

               an overdraft fee, charging a fee each time the same item was re-presented;

                       c.      Whether Defendant breached the Account Agreement by assessing

               overdraft fees or NSF fees for transactions when customers’ checking accounts

               contained enough money to cover the transactions;

                       d.      Whether Defendant’s Account Agreement was ambiguous on the

               issue of whether it would use a customer’s “balance” or “collected available

               balance” or “artificial available balance” when determining whether to assess

               NSF fees or overdraft fees for transactions;

       68.     Typicality – Plaintiff’s claims are typical of all members of the Class. The

evidence and the legal theories regarding Defendant’s alleged wrongful conduct committed

against Plaintiff and all of the Class Members are substantially the same because all of the

relevant agreements between Defendant and its customers, including the Account Agreement and

Fee Schedules, were identical as to all relevant terms, and also because, inter alia, the challenged

practices of charging customers for overdraft fees or NSF fees when there were sufficient funds

in the accounts to pay for the transactions at issue, and of assessing multiple NSF fees, or an NSF

fee followed by an overdraft fee, for the same electronic item, are uniform for Plaintiff and all




                                                 19
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 20 of 29




Class Members. Accordingly, in pursuing her own self-interest in litigating her claims, Plaintiff

will also serve the interests of the other Class Members.

       69.     Adequacy – Plaintiff will fairly and adequately protect the interests of the Class

Members. Plaintiff has retained competent counsel experienced in class action litigation to

ensure such protection. There are no material conflicts between the claims of the representative

Plaintiff and the members of the Class that would make class certification inappropriate.

Plaintiff and her counsel intend to prosecute this action vigorously.

       70.     Predominance and Superiority – The matter is properly maintained as a class

action under Federal Rule of Civil Procedure 23(b)(3) because the common questions of law or

fact identified herein and to be identified through discovery predominate over questions that may

affect only individual Class Members. Further, the class action is superior to all other available

methods for the fair and efficient adjudication of this matter. Because the injuries suffered by

the individual Class Members are relatively small, the expense and burden of individual

litigation would make it virtually impossible for Plaintiff and Class Members to individually

seek redress for Defendant’s wrongful conduct. Even if any individual person or group(s) of

Class Members could afford individual litigation, it would be unduly burdensome to the courts in

which the individual litigation would proceed. The class action device is preferable to individual

litigation because it provides the benefits of unitary adjudication, economies of scale, and

comprehensive adjudication by a single court. In contrast, the prosecution of separate actions by

individual Class Members would create a risk of inconsistent or varying adjudications with

respect to individual Class Members that would establish incompatible standards of conduct for

the party (or parties) opposing the Class and would lead to repetitious trials of the numerous

common questions of fact and law. Plaintiff knows of no difficulty that will be encountered in




                                                20
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 21 of 29




the management of this litigation that would preclude its maintenance as a class action. As a

result, a class action is superior to other available methods for the fair and efficient adjudication

of this controversy. Absent a class action, Plaintiff and the Class Members will continue to

suffer losses, thereby allowing Defendant’s violations of law to proceed without remedy and

allowing Defendant to retain the proceeds of their ill-gotten gains.

       71.     Plaintiff does not believe that any other Class Members’ interest in individually

controlling a separate action is significant, in that Plaintiff has demonstrated above that her

claims are typical of the other Class Members and that she will adequately represent the Class.

This particular forum is a desirable forum for this litigation because both Defendant resides in

this District. Plaintiff does not foresee significant difficulties in managing the class action in that

the major issues in dispute are susceptible to class proof.

       72.     Plaintiff anticipates the issuance of notice, setting forth the subject and nature of

the instant action, to the proposed Class Members. Upon information and belief, Defendant’s

own business records and/or electronic media can be utilized for the contemplated notices. To

the extent that any further notices may be required, Plaintiff anticipates the use of additional

media and/or mailings.

       73.     This matter is properly maintained as a class action pursuant to Rule 23(b) of the

Federal Rules of Civil Procedure in that:

               a. Without class certification and determination of declaratory, injunctive,

                   statutory and other legal questions within the Class format, prosecution of

                   separate actions by individual members of the Class will create the risk of:

                           1. Inconsistent or varying adjudications with respect to individual

                               members of the Class which would establish incompatible




                                                  21
      Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 22 of 29




                       standards of conduct for the parties opposing the Class; or

                   2. Adjudication with respect to individual members of the Class,

                       which would as a practical matter be dispositive of the interests of

                       the other members not parties to the adjudication or substantially

                       impair or impede their ability to protect their interests. The parties

                       opposing the Class have acted or refused to act on grounds

                       generally applicable to each member of the Class, thereby making

                       appropriate final injunctive or corresponding declaratory relief

                       with respect to the Class as a whole.

        b. Common questions of law and fact exist as to the members of the Class and

           predominate over any questions affecting only individual members, and a

           class action is superior to other available methods of the fair and efficient

           adjudication of the controversy, including consideration of:

                   1. The interests of the members of the Class in individually

                       controlling the prosecution or defense of separate actions;

                   2. The extent and nature of any litigation concerning controversy

                       already commenced by or against members of the Class;

                   3. The desirability or undesirability of concentrating the litigation of

                       the claims in the particular forum; and

                   4. The difficulties likely to be encountered in the management of a

                       class action.

                          FIRST CAUSE OF ACTION
                             (Breach of Contract)

74.     The preceding allegations are incorporated by reference and re-alleged as if fully


                                         22
              Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 23 of 29




set forth herein.

        75.     Plaintiff and each of the Class Members entered into an Account Agreement with

Defendant covering the subject of overdraft and NSF transactions. This contract was drafted by

and is binding upon Defendant.

        76.     Nowhere did the Account Agreement state that Glens Falls would assess an

additional NSF fee every time the same electronic item was re-presented for processing or

submitted as a “retry.” Glens Falls wrongfully treated a “retry” as a new and separate “item” in

violation of the terms of the Account Agreement. This also contradicted its own Fee Schedule

which said that an NSF fee would be “per item” not “per each presentment of an item.”

        77.     Further, in the Account Agreement, Defendant promised that Glens Falls would

assess overdraft or NSF fees only when the transaction caused the balance to fall below zero.

Nowhere did it state it would place holds on pending transactions where the money was still in

the account and use that artificially lowered balance for the purpose of determining whether to

assess an overdraft of NSF fee. Glens Falls wrongfully charged overdraft or NSF fees when the

balance was sufficient to cover a transaction.

        78.     Plaintiff and the Class Members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the Account Agreement, except for those they were prevented from performing

or which were waived or excused by Defendant’s misconduct.

        79.     Defendant breached the express and implied terms of the Account Agreement and

Fee Schedule by, inter alia, assessing multiple NSF fees for the same electronic item, or an NSF

fee followed by an overdraft fee, and by assessing overdraft or NSF fees when there was enough

money in the account to cover the transaction at issue.




                                                 23
               Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 24 of 29




         80.     As a proximate result of Defendant’s breaches, Plaintiff and the Class Members

have been damaged in an amount to be proven at trial and seek relief as set forth in the Prayer

below.

                                 SECOND CAUSE OF ACTION
                (Breach of the Implied Covenant of Good Faith and Fair Dealing)

         81.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

         82.     Plaintiff and each of the Class Members entered into contracts with Defendant

covering the subject of overdraft and NSF transactions, which has been identified herein as the

Account Agreement contract which covers overdraft fees and NSF fees, as well as the Fee

Schedule as a related document. The contracts were drafted by and are binding upon Defendant.

         83.     In the contracts, Glens Falls promised that it would only assess “a fee” (singular)

when it determined a member did not have enough money in his or her account to cover an

“item,” not multiple NSF “fees“ for the same “item.” In the Fee Schedule it stated the NSF fee

would be “per item,” not “per each presentment of item.” Defendant also promised that it would

only assess overdraft or NSF fees when the balance would go below zero, and nowhere

contracted that it would deduct pending debit card transactions from the real balance which was

actually in the account.

         84.     Further, good faith is an element of every contract. Whether by common law or

statute, all contracts impose upon each party a duty of good faith and fair dealing. Good faith

and fair dealing, in connection with executing contracts and discharging performance and other

duties according to their terms, means preserving the spirit—not merely the letter—of the

bargain. Thus, the parties to a contract are mutually obligated to comply with the substance of

their contract in addition to its form. Evading the spirit of the bargain and abusing the power to



                                                  24
             Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 25 of 29




specify terms, constitute examples of bad faith in the performance of contracts.

       85.     The material terms of the contracts therefore included the implied covenant of

good faith and fair dealing, whereby Defendant covenanted that it would, in good faith and in the

exercise of fair dealing, deal with Plaintiff and each Class member fairly and honestly and do

nothing to impair, interfere with, hinder, or potentially injure Plaintiff’s and the Class Members’

rights and benefits under the contracts.

       86.     Plaintiff and the Class Members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the contract, except for those they were prevented from performing or which

were waived or excused by Defendant’s misconduct.

       87.     Defendant breached the implied covenant of good faith and fair dealing based,

inter alia, on its practices of assessing multiple fees for the same electronic item, and of

assessing NSF or overdraft fees when there was enough money in the account to cover the

transaction. Defendant could easily have avoided acting in this manner by simply changing the

programing in its software to charge only an NSF fee “per item” as its own Fee Schedule stated

it would do, and to charge overdraft fees and NSF fees only when there really was a “negative

balance” as its account agreement stated. Instead, Defendant unilaterally elected to and did

program its software to create accounting gimmicks which would maximize its overdraft and

NSF fees. In so doing, and in implementing its overdraft and NSF fee programs for the purpose

of increasing and maximizing overdraft fees, Defendant executed its contractual obligations in

bad faith, depriving Plaintiff and the Class Members of the full benefit of the contracts.

       88.     As a proximate result of Defendant’s breach of the implied covenant of good faith

and fair dealing, Plaintiff and the Class Members have been damaged in an amount to be proven




                                                 25
              Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 26 of 29




at trial and seek relief as set forth in the Prayer below.

                                  THIRD CAUSE OF ACTION
                                 (Unjust Enrichment/Restitution)

        89.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        90.     As a result of the wrongful misconduct alleged above, Defendant unjustly

received millions of dollars in overdraft and NSF fees.

        91.     Because Plaintiff and the Class Members paid the erroneous overdraft and NSF

fees and repeat NSF fees assessed by Defendant, Plaintiff and the Class Members have conferred

a benefit on Defendant, albeit undeservingly. Defendant has knowledge of these benefits, as

well as the wrongful circumstances under which the moneys were conveyed, and yet has

voluntarily accepted and retained the benefit conferred. Should it be allowed to retain such

funds, Defendant would be unjustly enriched. Therefore, Plaintiff and the Class Members seek

relief as set forth in the Prayer below.

                                 FOURTH CAUSE OF ACTION
                                   (Money Had and Received)

        92.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        93.     Defendant has obtained money from Plaintiff and the Class Members by the

exercise of undue influence, menace or threat, compulsion or duress, and/or mistake of law

and/or fact.

                94.     As a result, Defendant has in its possession money which, in equity,

        belongs to Plaintiff and the Class Members, and thus, this money should be refunded to

        Plaintiff and the Class Members. Therefore, Plaintiff and the Class Members seek relief




                                                  26
   Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 27 of 29




as set forth in the Prayer below.

                                    FIFITH CAUSE OF ACTION

                    (For Violation of New York General Business Law § 349)

        95.     The preceding allegations are incorporated by reference and re-alleged as

if fully set forth herein.

        96.     By the actions alleged above, Defendant has engaged in deceptive acts or

practices against Plaintiff and the Class members in violation of New York General

Business Law § 349 (“GBL”).

        97.     Defendant has engaged in at least two distinct practices which violate the

GBL. Defendant stated it would only charge overdraft or NSF fees against its customers

when their accounts contained less money in them than was called for by a given

transaction. In reality, Defendant charged Plaintiff and the Class Members overdraft and

NSF fees when they had enough money in their accounts to pay for a given transaction.

Defendant also stated that it would only charge “an” NSF fee (singular) “per item” but

charged multiple NSF fees, or an NSF fee followed by an overdraft fee, for the same

“item”, charging it “per each presentment of item” rather than “per item.”

        98.      These practices were deceptive because, inter alia, Defendant promised

Plaintiffs and the Class members that it would only assess overdraft or NSF fees where

the transaction at issue exceeded the actual amount of money in the customer’s account,

but instead charged fees when the account contained enough money to pay for the

transaction in question. These practices also were deceptive because Defendant promised

it would only charge a singular “fee” “per item.” These practices caused harm in that

Defendant imposed fees on members when such fees should not have been imposed.




                                         27
              Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 28 of 29




                   99.    The practices described in this cause of action were consumer-oriented.

        Defendant issued its Account Agreement and Fee Schedule to all members of the public

        seeking to become customers of Defendant. Further, the contracts were made available

        to the public on Defendant’s website.

                   100.   Plaintiffs suffered harm from these practices when they were assessed

        wrongful overdraft and NSF fees.

                   101.   Under § 349(h) Plaintiffs and the Class are entitled to damages and other

        relief in a form and amount to be determined by a court of law.

                                                 PRAYER

        WHEREFORE, Plaintiff and the Class pray for judgment as follows:

        1.         For an order certifying this action as a class action;

        2.         For compensatory damages on all applicable claims and in an amount to be

proven at trial;

        3.         For an order requiring Defendant to disgorge, restore, and return all monies

wrongfully obtained together with interest calculated at the maximum legal rate;

        4.         For statutory damages;

        5.         For treble damages;

        6.         For an order enjoining the wrongful conduct alleged herein;

        7.         For costs;

        8.         For pre-judgment and post-judgment interest as provided by law;

        9.         For attorneys’ fees under New York General Business Law § 349, the common

fund doctrine, and all other applicable law; and,

        10.        For such other relief as the Court deems just and proper.




                                                     28
          Case 1:20-cv-00734-BKS-DJS Document 24-2 Filed 02/03/21 Page 29 of 29




                                DEMAND FOR JURY TRIAL

       Plaintiff and the Class Members demand a trial by jury on all issues so triable.

Dated: February 3, 2021June 30, 2020                                Respectfully submitted,

                                             CHERUNDOLO LAW FIRM, PLLC

                                     BY:                               _________
                                             John Cherundolo
                                             Bar Roll No. 101339
                                             J. Patrick Lannon
                                             Bar Roll No. 516843
                                             AXA Tower I, 15th Floor
                                             100 Madison Street
                                             Syracuse, New York 13202
                                             Telephone (315) 449-9500
                                             Facsimile (315) 449-9804
                                             jcherundolo@cherundololawfirm.com
                                             plannon@cherundololawfirm.com


                                             THE KICK LAW FIRM, APC
                                             Taras Kick, CA Bar No. 143379*
                                             Taras@kicklawfirm.com
                                             THE KICK LAW FIRM, APC
                                             815 Moraga Drive
                                             Los Angeles, California 90049
                                             Telephone: (310) 395-2988
                                             Facsimile: (310) 395-2088
                                             Taras@Kicklawfirm.com

                                             WILENTZ, GOLDMAN & SPITZER, P.A.
                                             Kevin P. Roddy – NYSBA # 652585
                                             90 Woodbridge Center Drive, Suite 900
                                             Woodbridge, NJ 07095
                                             Telephone: (732) 636-8000
                                             Facsimile: (732) 726-6686
                                             E-mail: kroddy@wilentz.com

                                             *Pro Hac Vice applications to be submitted

                                             Attorneys for Plaintiff Daphne Richard and the
                                             Putative Class




                                               29
